Exhibit 10.76

Final Execution Copy

“***” = CONFIDENTIAL PORTIONS OF THIS DOCUMENT HAVE BEEN OMITTED AND HAVE BEEN
SEPARATELY FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN
APPLICATION FOR CONFIDENTIAL TREATMENT UNDER RULE 24B-2 UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

AMENDMENT NO. 2010-02 TO

MASTER SERVICES AGREEMENT

This Amendment No. 2010-02 to Master Services Agreement (“Amendment”) is made as
of this April 1st, 2010, (“Amendment Effective Date”) by and between Cognizant
Technology Solutions U.S. Corporation (“Supplier”) and Health Net, Inc., a
Delaware corporation (“Health Net”) with reference to the following facts:

A. Supplier and Health Net entered into a Master Services Agreement dated
September 30, 2008, as previously amended (collectively the “Agreement”) which,
among other things, requires Supplier to perform Services for Health Net;

B. Pursuant to the Agreement some former employees of Health Net became
employees of Supplier and such former employees performed some of the Services
at rates applicable to “Transitioned Employees” under the Agreement.

C. The parties now wish to relieve Health Net of the obligation to pay for
non-Productive Work for Applications Development Services by Transitioned
Employees and require Health Net to pay for Application Development Services by
Transitioned Employees only to the extent such employees perform Productive
Work.

D. Supplier and Health Net desire to modify certain terms and conditions
contained in the Agreement as provided in this Amendment;

NOW, THEREFORE, in consideration of the mutual promises, covenants, agreements
and other undertakings set forth herein and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereby agree as follows:

1. Definitions: Defined terms used in this Amendment shall have the same meaning
as in the Agreement unless otherwise specifically defined herein.

2. Schedule C of the Agreement is hereby deleted in its entirety and replaced
with the following attached Revised Schedule C.

3. Except as amended and modified by this Amendment, all of the terms and
conditions of the Agreement shall remain in full force and effect. This
Amendment may not be modified except in writing signed by both parties hereto.
This Amendment, the Agreement and exhibits and schedules thereto constitute the
entire agreement of the parties with respect to the subject matter contained
therein and supersedes any and all prior or contemporaneous agreements between
the parties, whether oral or written, concerning the subject matter contained
herein.

IN WITNESS WHEREOF, the parties hereto by their duly authorized representatives
executed this Amendment to be effective as of the Amendment Effective Date.

 

COGNIZANT TECHNOLOGY SOLUTIONS     HEALTH NET, INC. U.S. CORPORATION       By  

/s/ Ralph Nicosia

    By  

/s/ David R. Moffitt



--------------------------------------------------------------------------------

Final Execution Copy

 

Name  

Ralph Nicosia

    Name  

David R. Moffitt

Title  

Account Ops. Lead.

    Title  

Sourcing Manager



--------------------------------------------------------------------------------

Final Execution Copy

 

REVISED SCHEDULE C

CHARGES



--------------------------------------------------------------------------------

Final Execution Copy

 

SCHEDULE C

CHARGES

Table of Contents

 

AMENDMENT NO. 2010-02 TO      i    1.    INTRODUCTION      1        1.1     
Overview of Charges      1        1.2      General Terms      1   
2.    DEFINITIONS      1        2.1      Certain Definitions      1        2.2
     Other Terms      2    3.    SUPPLIER INVESTMENTS      2    4.    PRODUCTION
SUPPORT      2        4.1      Production Support Charge      2        4.4     
Minor Enhancements      4        4.5      Offshore / Onshore Ratios      5   
    4.6      Productivity Assumptions      5    5.    APPLICATIONS DEVELOPMENT
     6        5.1      General Terms      6        5.2      Adjustments to the
Baseline AD Hours      7        5.3      Charges for Productive Hours in Excess
of the Baseline AD Hours      8        5.4      Offshore / Onshore Ratios      8
       5.5      Productivity      8        5.6      Transitioned Employees     
9    6.    T&M RATES      9    7.    OTHER CHARGES, CREDITS AND TERMS      9   
    7.1      Pass-Through Expenses      9        7.2      Currency      9   
    7.3      New Services      9        7.4      Disaster Recovery      10   
    7.5      Remedial Services      10        7.6      Disengagement Services   
  10        7.7      Taxes      10        7.8      Minimum Commitment      10   
8.    ADJUSTMENTS TO CHARGES      11        8.1      Cost of Living Adjustment
(COLA)      11        8.2      Service Level Credits      11        8.3     
Benchmarking      12    9.    TERMINATION CHARGES      12        9.1     
Termination Charge      12        9.2      Pro-ration of Termination Charges   
  12   

 

Schedule C (Charges)   C- i   Health Net / Supplier Confidential



--------------------------------------------------------------------------------

Final Execution Copy

 

Table of Exhibits

 

Exhibit C-1:   Production Support Charge Exhibit C-2:   Individual Application
Production Support Charges Exhibit C-3:   Applications Development Charge
Exhibit C-4:   Baseline AD Hours Exhibit C-5:   Transitioned Employees Exhibit
C-6:   T&M Rates Exhibit C-7:   Skillset Mix and Supporting Skillset Rates

 

Schedule C (Charges)   C- ii   Health Net / Supplier Confidential



--------------------------------------------------------------------------------

Final Execution Copy

 

SCHEDULE C

CHARGES

 

1. INTRODUCTION

 

1.1 Overview of Charges

This Schedule C describes the methodology for calculating the charges for the
Services provided by Supplier to Health Net under this Agreement. The charges
consist of the following (collectively, the “Charges”):

(a) the Production Support Charge described in Section 4.1, as it may be
adjusted under Sections 4.2, 4.3, 4.4, and 8;

(b) the Applications Development Charge described in Section 5.1, as it may be
adjusted under Sections 5.2, 5.3, and 8;

(c) any Out-of-Pocket Expenses expressly payable under this Agreement; and

(d) any other charges or adjustments (including COLA under Section 8) expressly
set forth in this Agreement.

 

1.2 General Terms

(a) There are no amounts other than the Charges defined in Section 1.1 payable
by Health Net under this Agreement.

(b) If any service or offering that Supplier is obligated to provide under this
Agreement is not measured by a specific Charge, the cost to Supplier of
providing that service or offering is subsumed in the Charges hereunder and
there shall be no separate charge for such service or offering.

(c) Supplier was given an opportunity to perform due diligence on the In-Scope
Applications prior to the Effective Date. ***.

 

2. DEFINITIONS

 

  2.1 Certain Definitions

(a) “Applications Development Charge” or “AD Charge” has the meaning given in
Section 5.1.

(b) “Applications Development Project” or “AD Project” means Applications
Development Services requested by Health Net that do not constitute a Minor
Enhancement.

(c) “Application Development Services” or “AD Services” has the meaning given in
Section 5 of Schedule A

(d) “Charges” has the meaning given in Section 1.

(e) “Contract Year” means each 12 month period during the Term beginning
January 1 and ending December 31, except Contract Year 1 shall commence on
November 10, 2008 and continue until December 31, 2009.

(f) “FTE” means a full-time equivalent personnel within a particular T&M Rate
category. One FTE = *** Productive Hours.

 

Schedule C (Charges)   C - 1   Health Net / Cognizant Confidential



--------------------------------------------------------------------------------

Final Execution Copy

 

(g) “Individual Application Production Support Charges” has the meaning given in
Section 4.1.

(h) “In-Scope Applications” has the meaning given in Section 1.3 of Schedule C.

(i) “Joint Capacity Planning Process” has the meaning given in Schedule G.

(j) “Minor Enhancement” means an enhancement or upgrade to In-Scope Applications
requested by Health Net that is (i) estimated to require *** hours or less of
Productive Work of Applications Development Services and (ii) not otherwise
required to perform break-fix, operational support or other Production Support
Services.

(k) “Offshore Personnel” has the meaning given in Section 4.5.

(l) “Onshore Personnel” has the meaning given in Section 4.5.

(m) “Production Support Charge” has the meaning given in Section 4.1.

(n) “Production Support Services” means all Services that are not Application
Development Services, including Application Support Services and the Software
Quality Assurance/Testing Services and Cross-Functional Services associated with
Application Support Services.

(o) “Productive Work” means productive work performed specifically for Health
Net, as appropriately recorded under a labor tracking system or other system
acceptable to both Parties. ***.

(p) “Service Commencement Date” has the meaning given in Section 2.1 of the
Terms and Conditions.

(q) “Steady-State” means, for each In-Scope Application, the later of (i) the
Scheduled Steady-State Date and (ii) the date Supplier satisfies the applicable
exit criteria in Exhibit A-2 and assumes full responsibility for Production
Support Services for the In-Scope Application.

(r) “T&M Rates” means the hourly personnel rates for Onshore Personnel and
Offshore Personnel for each In-Scope Application set forth in Exhibit C-6.

(s) “Transitioned Employees” has the meaning given in Schedule E.

 

2.2 Other Terms

Capitalized terms used in this Schedule C but not defined herein have the
meanings given in the Glossary attached as Schedule R or elsewhere in this
Agreement.

 

3. SUPPLIER INVESTMENTS

There are no charges or other amounts payable by Health Net for:

(a) ***

(b) ***

(c) ***

(d) ***

 

4. PRODUCTION SUPPORT

 

4.1 Production Support Charge

(a) Exhibit C-1 sets forth a monthly charge for Production Support Services
(“Production Support Charge”). Subject to Sections 4.2 and 8, the Production
Support Charge is a fixed amount

 

Schedule C (Charges)   C - 2   Health Net / Cognizant Confidential



--------------------------------------------------------------------------------

Final Execution Copy

 

payable for performance of all of the Production Support Services, except to the
extent Supplier may count such Cross Functional Services against the Baseline AD
Hours pursuant to Section 5.1(f).

(b) Exhibit C-2 sets forth the component of the Production Support Charge
applicable to each In-Scope Application (“Individual Application Production
Support Charges”). The Individual Application Production Support Charges shall
be used solely to adjust the Production Support Charge when required pursuant to
Sections 4.2 and 4.3.

(c) Subject to Sections 4.2 and 4.3, beginning in November 2008, Supplier shall
invoice Health Net on a monthly basis in arrears for the applicable Production
Support Charge set forth in Exhibit C-1 in accordance with Section 10.1 of the
Terms and Conditions.

 

4.2 Adjustments of Production Support Charge Due to Transition Delays

The Production Support Charge in Exhibit C-1 assumes each In-Scope Application
will be transitioned to Supplier (and reach Steady-State) by the corresponding
transition completion date set forth in Exhibit E-3 (“Scheduled Steady-State
Date”). If an In-Scope Application is not fully transitioned to Steady-State by
the Scheduled Steady-State Date set forth in Exhibit E-3, then the Production
Support Charge shall be reduced by an amount equal to the applicable Individual
Application Production Support Charge until such In-Scope Application is fully
transitioned to Steady-State (i.e., there are no charges payable for an In-Scope
Application until it reaches Steady-State, except as provided in Section 4.7
with respect to Transitioned Employees). If any of the In-Scope Applications can
be transitioned and reach Steady State prior to the applicable Scheduled
Steady-State Date, the Parties shall discuss whether to commence Steady-State
and the corresponding component of the Production Support Charge early. If the
Parties agree to make any such adjustment, they shall document their agreement
in advance and in writing.

 

4.3 Adjustments of Production Support Charge Due to Changes in the In-Scope
Application Portfolio

(a) If Health Net adds a new In-Scope Application to this Agreement, then:

(i) Supplier shall propose a staffing plan showing the incremental Supplier
Personnel required to support the new In-Scope Application. Upon request,
Supplier shall provide Health Net with supporting detail from Supplier’s
estimating tools to allow Health Net to understand and validate Supplier’s
proposed staffing.

(ii) After the staffing is determined, the Parties shall:

 

  (A) establish a new T&M Rate in Exhibit C-6 for Onshore Personnel and Offshore
Personnel for the new In-Scope Application, which shall be a blended rate
determined using the Supporting Skillset Rates set forth in Exhibit C-7; and

 

  (B) equitably adjust the Production Support Charge to reflect the additional
staffing, which adjustment shall not exceed an amount equal to the number of
incremental FTEs in the revised staffing multiplied by the new T&M Rates for the
In-Scope Application established under Section 4.3(a)(ii)(A).

(b) If Health Net removes an existing In-Scope Application, then:

(i) Supplier shall propose a revised staffing plan showing the reduction in
Supplier Personnel required to support the reduced workload. Upon request,
Supplier shall provide Health Net

 

Schedule C (Charges)   C - 3   Health Net / Cognizant Confidential



--------------------------------------------------------------------------------

Final Execution Copy

 

with supporting detail from Supplier’s estimating tools to allow Health Net to
understand and validate Supplier’s proposed revisions.

(ii) After the revised staffing is determined, the Parties shall equitably
adjust the Production Support Charge to reflect the revised staffing, which
adjustment shall equal the applicable Individual Application Production Support
Charge for the In-Scope Application removed unless the Parties agree otherwise.

(c) The Production Support Charge assumes the MC400 In-Scope Applications will
be sunset by December 31, 2010 and their functions migrated to ABS. For purposes
of this Section, “sunset” means the date on which Health Net desires to cease
receiving full Production Support Services and to receive the more limited
support described below in Section 4.3(c)(iii). Health Net shall provide
Supplier with reasonable notice (at least 30 days) if it desires to change the
sunset date to a date other than December 31, 2010.

(i) If any of the MC400 In-Scope Applications are sunset prior to December 31,
2010, then the Production Support Charge shall be reduced by an amount equal to
the Individual Application Production Support Charges for such MC400 In-Scope
Applications during the period from (A) the sunset date, until (B) December 31,
2010.

(ii) If any of the MC400 In-Scope Applications require full Production Support
Services after December 31, 2010, then the Production Support Charge shall be
increased by an amount equal to the Individual Application Production Support
Charges for such MC400 In-Scope Applications during the period from
(A) December 31, 2010, until (B) the date Health Net no longer requires full
Production Support Services for such MC400 In-Scope Applications.

(iii) The Parties anticipate that Health Net will require a reduced level of
Production Support Services for the MC400 In-Scope Applications in the years
following the sunset and migration to ABS. Prior to the sunset date, the Parties
will agree upon the staffing required to provide such support, and calculate the
charges for such support by multiplying the Supplier Personnel FTEs in such
staffing plan by the applicable T&M Rates in Exhibit C-6.

 

4.4 Minor Enhancements

(a) The Production Support Charge includes a baseline of Productive Hours that
Supplier shall perform each calendar quarter on Minor Enhancements requested by
Health Net (“Baseline Minor Enhancement Hours”). Subject to Section 4.4(b), the
Baseline Minor Enhancement Hours included in the Production Support Charge are
as follows:

(i) There are no Baseline Minor Enhancement Hours in 2008.

(ii) In 2009, the Baseline Minor Enhancement Hours shall increase as follows
each calendar quarter as In-Scope Applications are transitioned:

 

     Calendar Year 2009      Q1 2009   Q2 2009   Q3 2009   Q4 2009

Baseline Minor Enhancement Hours

   ***   ***   ***   ***

(iii) In 2010, and each Contract Year thereafter, the Baseline Minor Enhancement
Hours shall equal *** per calendar quarter, unless adjusted pursuant to
Section 4.4(b).

 

Schedule C (Charges)   C - 4   Health Net / Cognizant Confidential



--------------------------------------------------------------------------------

Final Execution Copy

 

(b) The Baseline Minor Enhancement Hours shall be adjusted as follows:

(i) If Health Net retires or otherwise withdraws an In-Scope Application from
Production Support Services under this Agreement, beginning in the month
following such withdrawal, the Baseline Minor Enhancement Hours shall be ***.

(ii) If Health Net adds a new In-Scope Application, beginning in the month
following such addition, the quarterly Baseline Minor Enhancement Hours shall be
***.

(iii) Upon request, Supplier shall provide Health Net with supporting detail to
allow Health Net to understand and validate Supplier’s staffing numbers and
proposed adjustments.

(c) Health Net and Supplier shall each use Commercially Reasonable Efforts to
prioritize, manage and coordinate Minor Enhancement work to stay within the
Baseline Minor Enhancement Hours allocation each quarter. Notwithstanding the
foregoing, if Health Net requires a volume of Minor Enhancement hours above the
Baseline Minor Enhancement Hours in a quarter, Supplier shall provide such hours
using the Baseline AD Hours provided under Section 5.1.

 

4.5 Offshore / Onshore Ratios

The Parties have agreed on the following maximum ratios of Supplier Personnel
based in India (“Offshore Personnel”) and Supplier Personnel based in the United
States (“Onshore Personnel”) assigned to perform Production Support Services
(“Maximum Offshore/Onshore Ratio”):

 

     Contract Year      Year 1   Year 2   Year 3   Year 4   Year 5

Maximum Offshore / Onshore Ratio

   ***   ***   ***   ***   ***

(a) The Maximum Offshore/Onshore Ratios reflect the maximum number of Offshore
Personnel Supplier may use to perform Production Support Services. These Maximum
Offshore/Onshore Ratios reflect the average ratio of Offshore Personnel and
Onshore Personnel during each Contract Year (i.e., the ratio of Offshore
Personnel to Onshore Personnel may increase temporarily as long as the average
ratio for the Contract Year does not exceed the applicable Maximum
Offshore/Onshore Ratio). If Supplier believes it can increase this ratio while
maintaining compliance with the Service Levels and other terms of this
Agreement, Supplier shall propose a revised staffing plan ***.

(b) Supplier is responsible for performing all functions required to transition
Services to Offshore Personnel (up to the permitted Maximum Offshore/Onshore
Ratio) while maintaining compliance with the Service Levels and other terms of
this Agreement. ***.

(c) If Health Net directs Supplier to reduce the number of Offshore Personnel
below the permitted Maximum Offshore/Onshore Ratio for reasons other than
Supplier’s failure to meet Service Levels or comply with other terms of this
Agreement, then Supplier shall ***. Supplier shall obtain Health Net’s written
consent prior to implementing the plan.

 

4.6 Productivity Assumptions

The Production Support Charge declines during the Term at a rate reflecting the
percentages set forth in the table below (“Productivity Commitments”). Supplier
shall be responsible for any costs associated with its failure to achieve the
Productivity Commitments. If the Production Support Charge is

 

Schedule C (Charges)   C - 5   Health Net / Cognizant Confidential



--------------------------------------------------------------------------------

Final Execution Copy

 

revised pursuant to Section 4.2 in connection with the addition of a new
In-Scope Application, the revised Production Support Charge shall, at a minimum,
reflect the Productivity Commitments stated in the table below for each
remaining year of the Term.

 

     Contract Years      CY 1   CY 2   CY 3   CY 4   CY 5

Productivity Commitment

   ***   ***   ***   ***   ***

 

4.7 Transitioned Employees

(a) Supplier shall hire 76 Transitioned Employees in accordance with Schedule E
as of the applicable Transfer Date defined in Schedule E. Of the 76 Transitioned
Employees, 47 will be assigned to perform Production Support Services. Supplier
shall be fully compensated for such 47 Transitioned Employees through the
Production Support Charge.

(b) The Production Support Charge assumes the Transfer Date (defined in Schedule
E) for all 47 Transitioned Employees shall be November 16, 2008. ***.

(c) Without limiting any of Supplier’s obligations under this Agreement with
respect to Supplier Personnel, Health Net shall have the right to assign and
prioritize work for each Transitioned Employee during the period between the
applicable Transfer Date and the Scheduled Steady-State Date for the In-Scope
Application on which such Transitioned Employee is assigned to work.

 

4.8 Supporting Skillset Rates

Exhibit C-7 sets forth the skillset mix and individual supporting skillset rates
that were used to determine the blended T&M Rates in Exhibit C-6 for each
In-Scope Application (“Supporting Skillset Rates”). The Supporting Skillset
Rates shall be used solely for (a) benchmarking, (b) to create new T&M Rates
pursuant to Section 4.3(a), and (c) to adjust the T&M Rates for an In-Scope
Application if Health Net requests a material change in the skillset mix for
such In-Scope Application. If Health Net requests a material change under item
(c) above, the Parties shall document the new skillset mix requested by Health
Net in Exhibit C-7 and revise the blended T&M Rates in Exhibit C-6 to reflect
the new skillset mix using the individual Supporting Skillset Rates in Exhibit
C-7. For clarification, the adjustment in item (c) shall apply only if Health
Net requests a change in skillset mix; it shall not apply if Supplier determines
that it requires a different skillset mix in order to provide the Services
described in this Agreement.

 

5. APPLICATIONS DEVELOPMENT

Exhibit A-6 (Project Framework) sets forth a framework and terms under which
Health Net may authorize Supplier to perform Applications Development Projects.
This Section 5 describes how the Charges for AD Projects shall be determined.

 

5.1 General Terms

(a) Exhibit C-3 sets forth a monthly charge for the volume of Applications
Development Services authorized by Health Net as of the Effective Date
(“Applications Development Charge” or “AD Charge”). The AD Charge consists of
the following components for each In-Scope Application:

(i) The Onshore Personnel and Offshore Personnel components of the AD Charge for
each In-Scope Application in Exhibit C-3 are determined by multiplying the
volume of Productive Hours for Onshore Personnel (excluding Transitioned
Employees) and Offshore Personnel set forth in Exhibit C-4 for each such
In-Scope Application by the applicable T&M Rates in Exhibit C-6;

 

Schedule C (Charges)   C - 6   Health Net / Cognizant Confidential



--------------------------------------------------------------------------------

Final Execution Copy

 

(ii) The Transitioned Employee component of the AD Charge is determined by
multiplying the volume of Productive Work (as measured in hours) during the
Minimum Retention Period(s) (as defined in Section 3.6 of Schedule E) of the
Transitioned Employees assigned solely to perform Applications Development
Services for an In-Scope Application (as set forth in Exhibit C-5) by ***,
subject to COLA as required hereunder. Upon completion of the Minimum Retention
Period of a Transitioned Employee and in the event such person continues to
perform Application Development services, he or she shall be deemed an Onshore
Personnel or Offshore Personnel, as the case may be, and charged at rates in
accordance with such designation.

(b) The Applications Development Charge includes a pool of Productive Hours of
Applications Development Services for each In-Scope Application (“Baseline AD
Hours”). The Baseline AD Hours for each In-Scope Application shall equal:

(i) The volume of Productive Hours for Onshore Personnel (excluding Transitioned
Employees) and Offshore Personnel for the In-Scope Application set forth in
Exhibit C-4 for the applicable month, plus

(ii) *** Productive Hours during the Minimum Retention Period for each
Transitioned Employee assigned to perform Applications Development Services for
the In-Scope Application (as set forth in Exhibit C-4), plus

(iii) Any additional Productive Hours within the *** described in Section 5.3.

(c) Beginning in November 2008, Supplier shall invoice Health Net on a monthly
basis in arrears for the Baseline AD Hours, as they may be adjusted each month
under Section 5.2, through the Applications Development Charge in accordance
with Section 10.1 of the Terms and Conditions.

(d) Supplier will make available the Baseline AD Hours specified in Exhibit C-4,
as they may be adjusted by Health Net on a monthly basis pursuant to
Section 5.2(b). If Health Net does not request sufficient work to fully utilize
Baseline AD Hours for a particular In-Scope Application in a month, then
Supplier shall use reasonable efforts to redeploy the Supplier Personnel
assigned to provide such Baseline AD Hours for such In-Scope Application to work
on other In-Scope Applications that require similar skills (and such work shall
not be considered Incremental AD Hours under Section 5.3(b)). For the avoidance
of doubt, Health Net shall not be entitled to a credit or carry-over of Baseline
AD Hours in a month that are unused due to Health Net’s failure to request
sufficient work to utilize such Baseline AD Hours in the month.

(e) Health Net and Supplier shall each use Commercially Reasonable Efforts to
prioritize, manage and coordinate Applications Development Projects to stay
within the Baseline AD Hours allocation each month.

(f) Hours spent by Supplier in performing Cross Functional Services described in
Schedule A shall not be counted as Productive Hours or applied against Baseline
AD Hours except to the extent (i) they are spent performing activities described
in Sections 2.3, 2.4, 2.8, 2.9 2.10, 2.11 and 2.13 of Schedule A directly
relating to performing Application Development Projects, and (ii) they are not
precluded from being chargeable under Exhibit A-6 (Project Framework).

 

5.2 Adjustments to the Baseline AD Hours

(a) In connection with the Joint Capacity Planning Process, the Parties shall
work together to develop and maintain a rolling 12-month forecast of AD Projects
and associated resource requirements (“AD Project Forecast”). Each month, and as
otherwise requested by Health Net, the Parties shall meet to (i) update the AD
Project Forecast as necessary to remain current with Health Net’s estimated AD

 

Schedule C (Charges)   C - 7   Health Net / Cognizant Confidential



--------------------------------------------------------------------------------

Final Execution Copy

 

Project demand and (ii) make any corresponding adjustments to the Baseline AD
Hours in accordance with Section 5.2(b).

(b) On a monthly basis, Health Net may request a change in the upcoming volume
or mix of Baseline AD Hours. In such event, Supplier shall make such change
within 30 days after receiving such request and recalculate the Applications
Development Charge for the remaining months in the applicable Contract Year
using the formulas in Sections 5.1(a)(i) and 5.1(a)(ii).

 

5.3 Charges for Productive Hours in Excess of the Baseline AD Hours

The Parties shall adjust the Applications Development Charge on a monthly basis
as provided in Section 5.2(b) to reflect changes in the Baseline AD Hours
forecasted by Health Net. This Section 5.3 describes the incremental Charge
Health Net shall pay if its actual usage of Productive Hours on Applications
Development Services for a particular In-Scope Application in a calendar quarter
exceeds the aggregate Baseline AD Hours for that In-Scope Application (as such
Baseline AD Hours may be adjusted pursuant to Section 5.2(b)) for such calendar
quarter.

(a) Not later than 30 days after the end of each calendar quarter, Supplier will
report (i) the quantity of Productive Hours authorized by Health Net and
performed by Supplier on Applications Development Services during the quarter
for each In-Scope Application (“Actual AD Hours”) and (ii) any variance in
Actual AD Hours above or below the Baseline AD Hours for the In-Scope
Application in that quarter.

(b) ***:

(i) ***.

(ii) ***.

Example 1: ***.

Example 2: ***.

(c) Supplier shall use all Commercially Reasonable Efforts to minimize
Incremental AD Hours, including by cross-training Supplier Personnel so that
they can work on multiple In-Scope Applications (e.g., if an individual is
assigned to MC400 but not fully utilized performing AD Projects for MC400,
Supplier shall assign AD Projects for other In-Scope Applications to such
individual).

(d) Supplier shall include any additional charges payable under this Section 5.3
on the invoice for the month following the end of each calendar quarter.

 

5.4 Offshore / Onshore Ratios

As of the Effective Date, the Baseline AD Hours reflect what the Parties believe
is the optimal mix of Offshore Personnel and Onshore Personnel. Health Net may
alter this mix by adding or removing Baseline AD Hours performed by Offshore
Personnel or Onshore Personnel through the process described in Section 5.2.

 

5.5 Productivity

(a) Productivity Commitment. Supplier shall achieve at least the annual
productivity improvement set forth in the chart below for each Contract Year in
providing Application Development Services (e.g., Health Net shall receive ***
more Applications Development output by the end of

 

Schedule C (Charges)   C - 8   Health Net / Cognizant Confidential



--------------------------------------------------------------------------------

Final Execution Copy

 

Contract Year 2 than it received at the beginning of Contract Year 1 for the
same number of chargeable Productive Hours):

 

     Contract Years      CY 1   CY 2   CY 3   CY 4   CY 5

Productivity Commitment

   ***   ***   ***   ***   ***

(b) Measuring Productivity. Within 90 days after the Effective Date, Supplier
shall propose a detailed methodology for measuring productivity within the
Applications Development Services. The Parties shall then work together to
refine the details of such methodology and agree on a plan and timeline for
implementing it. Thereafter, Supplier shall report upon its performance against
the productivity commitments in this Section 5.5 on a quarterly basis.

 

5.6 Transitioned Employees

Supplier shall hire certain Transitioned Employees in accordance with Schedule E
as of the applicable Transfer Date defined in Schedule E. The charges for
Transitioned Employees (and associated Baseline AD Hours) are included in the
Applications Development Charge as explained in Section 5.1(a)(ii).

 

6. T&M RATES

(a) Exhibit C-6 contains the T&M Rates referenced in this Schedule C and
elsewhere in this Agreement. Supplier may charge Health Net using the T&M Rates
only where this Agreement expressly states that Supplier is permitted to charge
Health Net, or make adjustments to Charges, “using the T&M Rates” or on a “time
and materials” basis.

(b) ***.

(c) ***.

(d) ***.

 

7. OTHER CHARGES, CREDITS AND TERMS

 

7.1 Pass-Through Expenses

(a) There are no Pass-Through Expenses as of the Effective Date. If the Parties
agree to add Pass-Through Expenses after the Effective Date, they shall document
them in an amendment to this Agreement.

(b) ***.

 

7.2 Currency

All Charges in this Agreement are stated in U.S. Dollars, and shall be invoiced
by Supplier and paid by Health Net in U.S. Dollars. ***.

 

7.3 New Services

The Charges for any New Services performed by Supplier at Health Net’s request
shall be calculated in accordance with Section 3.7 of the Terms and Conditions.

 

Schedule C (Charges)   C - 9   Health Net / Cognizant Confidential



--------------------------------------------------------------------------------

Final Execution Copy

 

 

7.4 Disaster Recovery

The Charges for all disaster recovery Services described in this Agreement as of
the Effective Date are included in the Production Support Charge and
Applications Development Charge.

 

7.5 Remedial Services

Supplier shall not be entitled to charge Health Net for any rework or other
Services required as a result of Supplier’s failure to perform in accordance
with this Agreement.

 

7.6 Disengagement Services

Supplier shall invoice Health Net for Disengagement Services payable by Health
Net as provided in Section 16.5(b) of the Terms and Conditions.

 

7.7 Taxes

Supplier shall invoice Health Net for taxes payable by Health Net as provided in
Section 9.3 of the Terms and Conditions.

 

7.8 Minimum Commitment

(a) The chart in this Section 7.8 sets forth a minimum revenue commitment for
each Contract Year of the Term (each a “Minimum Commitment”). To the extent the
total Charges payable by Health Net under this Agreement in a Contract Year are
less than (or reasonably likely to be less than) the applicable Minimum
Commitment for that Contract Year as a result of Health Net’s decision to
withdraw Services from this Agreement and either perform them itself or use a
third party to perform them, then the Parties shall work in good faith to
equitably adjust the Charges to reflect the reduced volume of Services. If after
working in good faith the Parties are unable to agree on such an equitable
adjustment, then Health Net, at its option, shall either (i) pay Supplier an
additional amount equal to the difference between (A) the applicable Minimum
Commitment for such Contract Year and (B) the total Charges paid by Health Net
in such Contract Year, to the extent such difference results from Health Net’s
decision to withdraw Services from this Agreement and either perform them itself
or use a third party to perform them; or (ii) terminate this Agreement for
convenience. The Minimum Commitment shall be prorated for partial Contract
Years.

 

     Contract Year      CY 1   CY 2   CY 3   CY 4   CY 5

Minimum Commitment

   ***   ***   ***   ***   ***

(b) If Health Net terminates Services in part pursuant to Section 16.1 of the
Terms and Conditions, the Minimum Commitment for each Contract Year shall be
reduced by an amount proportionate to the percentage of the Charges attributable
to the terminated Services for each Contract Year as set forth as of the
Effective Date.

 

7.9 Travel

(a) ***.

(b) Health Net shall reimburse Supplier for actual expenses for travel requested
by Health Net in connection with an Applications Development Product or Minor
Enhancement; provided such

 

Schedule C (Charges)   C - 10   Health Net / Cognizant Confidential



--------------------------------------------------------------------------------

Final Execution Copy

 

expenses are (i) approved in advance by Health Net and documented in advance and
in writing; and (ii) incurred in accordance with Health Net’s travel and expense
policy.

 

8. ADJUSTMENTS TO CHARGES

 

8.1 Cost of Living Adjustment (COLA)

(a) On January 1 of each calendar year *** Supplier shall increase (i) the
Production Support Charge, (ii) the Applications Development Charge, and
(iii) the T&M Rates (collectively, the “Adjustable Charges”) by multiplying such
Adjustable Charges by the applicable Inflation Factor defined below (each
adjustment, a “COLA”). ***.

(b) The “Onshore Inflation Factor” for each calendar year *** for the T&M Rates
for Onshore Personnel (including the fee set forth in Section 5.6 for
Transitioned Employees performing Applications Development Services) shall be
determined by the change in the AHE, and shall be equal to the sum of (i) one
(1) plus (ii) the quotient of (A) the AHE of the current calendar year less the
AHE of the prior calendar year (the “Prior Year AHE”) over (B) the Prior Year
AHE; provided the Onshore Inflation Factor shall not exceed *** in any calendar
year. The AHE used for this calculation will be the index published in September
of current year and September of immediately preceding year.

(c) The “Offshore Inflation Factor” for each calendar year *** for the T&M Rates
for Offshore Personnel shall be determined by the change in the UNME, and shall
be equal to the sum of (i) one (1) plus (ii) the quotient of (A) the UNME of the
current calendar year less the UNME of the prior calendar year (the “Prior Year
UNME”) over (B) the Prior Year UNME; provided the Offshore Inflation Factor
shall not exceed *** in any calendar year. The UNME used for this calculation
will be the index published in September of current year and September of
immediately preceding year.

(d) ***.

(e) Supplier shall give Health Net notice of the applicable COLA for each
calendar year at least thirty (30) days prior to the beginning of such year,
including detailed calculations and supporting documentation as to the
determination of the Inflation Factor and the resulting changes to the Charges
for such year.

(f) Under no circumstances, shall any of the Inflation Factors used be less than
1.

(g) “AHE” means Average Hourly Earnings of Production workers for Professional
and business services as published by the Bureau of Labor Statistics of the
Department of Labor. If the Bureau of Labor Statistics (or its successor agency)
stops publishing the AHE or substantially changes its content and format, the
Parties will substitute another comparable index published at least annually by
a mutually agreeable source. “UNME” means Indian Consumer Price Index for Urban
Non-Manual Employees as published by Ministry of Statistics and Programme
Implementation, Government of India. If the Ministry of Statistics and Programme
Implementation (or its successor agency) stops publishing the UNME or
substantially changes its content and format, the Parties will substitute
another comparable index published at least annually by a mutually agreeable
source.

 

8.2 Service Level Credits

Supplier shall credit any Service Level Credits earned in a month against the
subsequent month’s Charges.

 

Schedule C (Charges)   C - 11   Health Net / Cognizant Confidential



--------------------------------------------------------------------------------

Final Execution Copy

 

 

8.3 Benchmarking

***.

 

9. TERMINATION CHARGES

 

9.1 Termination Charge

The following are the termination charges referenced in Section 16.1(b) of the
Terms and Conditions:

 

     Contract Years      CY 1   CY 2   CY 3   CY 4   CY 5

Termination Charge

   ***   ***   ***   ***   ***

 

9.2 Pro-ration of Termination Charges

The termination charges set forth in Section 9.1 are the applicable amounts with
respect to terminations that are effective in the first month of the relevant
Contract Year and otherwise such amounts will be prorated according to the
following formula:

 

   LOGO [g145178ex10_76pg17.jpg]   ; where

A = the termination charge applicable to the Contract Year in which the
termination is effective;

B = the termination charge applicable to the Contract Year after the Contract
Year in which the termination is effective; and

C = the number of whole calendar months after the effective date of termination
that remain during the Contract Year in which termination is effective.

 

Schedule C (Charges)   C - 12   Health Net / Cognizant Confidential